      Case 2:18-cv-01824-KJM-AC Document 56 Filed 09/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TIENGKHAM SINGANONH,                             No. 2:18-cv-1824 KJM AC P
12                       Plaintiff,
13           v.                                        ORDER
14    R. FINE, et al.,
15                       Defendants.
16

17          Defendant has filed a motion to modify the discovery and scheduling order to extend the

18   deadline for filing dispositive motions. ECF No. 55.

19          By order filed August 31, 2021, the undersigned granted defendant’s motion to compel

20   and ordered plaintiff to respond to defendant’s discovery requests within fourteen days. ECF No.

21   54. Defendant was given thirty days to file a motion for sanctions, if necessary. Id. Dispositive

22   motions are currently due by September 28, 2021. ECF No. 49 at 2.

23          Good cause appearing, IT IS HEREBY ORDERED that:

24          1. Defendant’s motion to modify the discovery and scheduling order, ECF No. 55, is

25   GRANTED.

26   ////

27   ////

28   ////
                                                      1
     Case 2:18-cv-01824-KJM-AC Document 56 Filed 09/09/21 Page 2 of 2


 1          2. The September 28, 2021 dispositive motions deadline is VACATED and will be re-
 2   set, as necessary, upon resolution of the pending discovery issues.
 3   DATED: September 8, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
